Exhibit 10.6

SEVENTH AMENDMENT TO FINANCING AGREEMENT

THIS SEVENTH AMENDMENT TO FINANCING AGREEMENT, dated as of October 17, 2006
(this “Amendment”), is made between CYBEX INTERNATIONAL, INC., a New York
corporation (the “Borrower”), and THE CIT GROUP/BUSINESS CREDIT, INC., a New
York corporation (“CIT”).

RECITALS:

A. The Borrower and CIT are parties to that certain Financing Agreement, dated
as of July 16, 2003, as amended (as amended, modified, restated or supplemented
from time to time, the “Financing Agreement”), pursuant to which, among other
things, CIT extended to the Borrower a revolving credit and term loan facility.

B. The Borrower has requested that the Financing Agreement be amended.

C. CIT has agreed to such request, upon the terms and subject to the conditions
and limitations set forth herein, and, to accomplish the foregoing, the Borrower
and CIT have agreed to execute this Amendment.

D. All capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Financing Agreement as amended hereby, unless
otherwise defined herein.

AGREEMENTS:

Accordingly, in consideration of the premises and the mutual covenants contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS

1.1 The definition of “Permitted Encumbrance” set forth in Section 1 of the
Financing Agreement, Definitions, is hereby amended by adding the following new
clause (1) at the end thereof:

“and (1) liens on the property referred to in clause (1) of the definition of
“Permitted Indebtedness” provided that (i) such liens shall only cover the real
property interest held by the Company in such property and (ii) the applicable
mortgagee shall have executed an intercreditor agreement substantially in the
form of Exhibit D.”

1.2 The definition of “Permitted Indebtedness” set forth in Section 1 of the
Financing Agreement, Definitions, is hereby amended by adding the following new
clause (1) at the end thereof:



--------------------------------------------------------------------------------

“and (1) mortgage Indebtedness to one or more financial institutions secured by
liens on [one or both] of the Company’s manufacturing facilities located in
Owatonna, Minnesota, provided that the aggregate amount of all such Indebtedness
shall not exceed $ 13,000,000.”

1.3 Paragraph 7.9(e) of Section 7 of the Financing Agreement, Representations,
Warranties and Covenants, is hereby amended by substituting the following
proviso for the proviso which appears at the end thereof: “provided, that the
Company may prepay the GMAC Loan.”

1.4 Paragraph 7.10(b) of Section 7. of the Financing Agreement, Representations,
Warranties and Covenants, is hereby amended by adding the following new language
at the end thereof:

“; provided, that the Company may incur Capital Expenditures of up to
$24,000,000 in connection with the construction and purchase of the Company’s
new facility located in Owatonna, Minnesota and equipping the same and that such
expenditures shall not count as usage of the annual limits set forth above in
this Paragraph 7.10(b)”.

1.5 Clause (v) of Paragraph 10.1(j) of Section 10 of the Financing Agreement,
Events of Defaults and Remedies, is hereby amended by substituting the
percentage “25%” for the percentage “40%” where it appears therein.

1.6 The Financing Agreement is hereby amended by adding Exhibit D thereto.

1.7 The Financing Agreement and each of the other Loan Documents are amended to
provide that any reference to the Financing Agreement in the Loan Documents or
any of the other Loan Documents shall mean the Financing Agreement as previously
amended and as amended by this Amendment, and as it may be further amended,
modified, restated or supplemented from time to time.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to CIT as follows:

2.1 Compliance with Financing Agreement and Other Loan Documents. After giving
effect to this Amendment, the Borrower is in compliance with all of the terms
and provisions set forth in the Financing Agreement and in the other Loan
Documents to be observed or performed by the Borrower.

2.2 Representations in Financing Agreement and Other Loan Documents. The
representations and warranties of the Borrower set forth in the Financing
Agreement and the other Loan Documents are true and correct in all material
respects.

2.3 No Event of Default. No Default or Event of Default exists under the
Financing Agreement and the other Loan Documents,

 

2



--------------------------------------------------------------------------------

2.4 Authority. The execution and delivery by the Borrower of this Amendment and
the performance by the Borrower of its agreements and obligations under this
Amendment and the Financing Agreement (i) are within the corporate authority of
the Borrower, (ii) have been duly authorized by all necessary corporate action
of the Borrower, (iii) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which the
Borrower is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower and (iv) do not conflict with the terms of any
provision of the corporate charter or by-laws of the Borrower, or any material
agreement or other material instrument binding upon the Borrower.

2.5 Binding Obligation. This Amendment and the other Loan Documents constitute
the legal, valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability.

2.6 Corporate Documents. The articles of incorporation or other charter document
and the bylaws of each of the Borrower and the Guarantors have not been amended
or modified since the Closing Date.

ARTICLE III

CONDITIONS PRECEDENT

This Amendment shall become effective and he deemed effective as of the date
hereof (the “Seventh Amendment Effective Date”) upon the satisfaction by the
Borrower or waiver by CIT of the following conditions precedent:

(a) Receipt by CIT of this Amendment, duly executed by the Borrower, and
consented to by each of the Guarantors;

(b) No Default or Event of Default shall have occurred and no material adverse
change shall have occurred in the financial condition, business, prospects,
profits, operations or assets of the Borrower or the Guarantors or their
respective subsidiaries;

(c) Receipt by CIT of such other documents, instruments, and agreements as CIT
and its counsel may reasonably request.

ARTICLE IV

MISCELLANEOUS

4.1 Full Force and Effect. As expressly amended hereby, the Financing Agreement
shall continue in full force and effect in accordance with the provisions
thereof. As used in the Financing Agreement, “hereinafter”, “hereto”, “hereof”
or words of similar import, shall, unless the context otherwise requires, mean
the Financing Agreement as amended by this Amendment.

 

3



--------------------------------------------------------------------------------

4.2 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York.

4.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument.

4.4 Expenses. The Borrower shall reimburse CIT for all reasonable legal fees
(including fees for the use of CIT’s in-house counsel) and expenses, all
recordation, filing, and other fees and expenses incurred by CIT in connection
with the preparation, negotiation, execution and delivery of this Amendment and
all other agreements and documents or contemplated hereby.

4.5 Headings. The headings in this Amendment are for the purpose of reference
only and shall not affect the construction of this Amendment.

4.6 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
BORROWER AND CIT EACH WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE FINANCING AGREEMENT OR THE OTHER LOAN DOCUMENTS.

IN WITNESS WFIEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

CYBEX INTERNATIONAL, INC. By:  

/s/ Arthur W. Hicks, Jr.

Name:   Arthur W. Hicks, Jr. Title:   Executive Vice President THE CIT
GROUP/BUSINESS CREDIT, INC. By:  

/s/ John McIntyre

Name:   John McIntyre Title:   Vice President

 

4



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

Each of the undersigned (individually, a “Guarantor” and, collectively, the
“Guarantors”), a Guarantor of all of the indebtedness, obligations or
liabilities of Cybex lnternational, Inc., a New York corporation, to The CIT
Group/Business Credit, Inc., a New York corporation (“CIT”), pursuant to that
certain Guaranty, dated July 16, 2003, executed by each of the Guarantors in
favor of CIT, does hereby acknowledge receipt of a copy of the within and
foregoing Seventh Amendment to Financing Agreement, dated as of the same date
hereof, and, in connection therewith, hereby consents to the execution, delivery
and performance thereof and agrees that nothing contained therein nor in any
document, instrument or other agreement required or contemplated thereby, shall
alter, discharge, release, cancel or impair the duties and obligations of such
Guarantor under the Guaranty and that the Guaranty shall continue to remain in
full force and effect, enforceable against such Guarantor in accordance with its
terms, without any right of offset, deduction, defense or counterclaim in favor
of such Guarantor against CIT.

IN WITNESS WHEREOF, each of the Guarantors has executed this Consent under seal
as of the day and year first above written.

 

CYBEX CAPITAL CORPORATION By:  

/s/ Arthur W. Hicks, Jr.

Name:   Arthur W. Hicks, Jr. Title:   Vice President

Signed as a deed by CYBEX INTERNATIONAL

UK LIMITED acting by:

/s/ John Aglialoro

Director  

/s/ Arthur W. Hicks, Jr.

Director  

 

5